Citation Nr: 0710383	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery 
disease with angina, congestive heart failure, and residuals 
of a myocardial infarction, to include as secondary to 
diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for end stage renal 
disease, to include as secondary to diabetes mellitus.  

6.  Entitlement to peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus.  

7.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus.  

8.  Entitlement to service connection for hypertension and 
hypertensive heart disease, to include as secondary to 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2006, at which time the veteran's 
entitlement to service connection for tinnitus was denied and 
all other matters then and now pending were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  Following the AMC's completion of the 
requested actions, the case has been returned to the Board 
for further review.  In February 2007, the veteran submitted 
additional argument directly to the Board in support of his 
claim.  He did not submit any additional evidence.

Notice is taken that the facts of this case, including the 
absence of evidence, or an allegation, that the veteran 
served in Vietnam, that he received the Vietnam Service 
Medal, or that he had service aboard a vessel off the shore 
of Vietnam, are not such as to be affected by the VA-imposed 
stay on adjudication of certain herbicide exposure claims.  
See Chairman's Memorandum, No. 01-06-24 (Sept. 21, 2006); 
Haas v. Nicholson, 20 Vet. App. 256 (2006).  See also Pratt 
v. Nicholson, 20 Vet. App. 252 (2006).  


FINDINGS OF FACT

1.  The veteran is not entitled to the presumptions set forth 
in 38 C.F.R. §§ 3.307 and 3.309 regarding diseases related to 
exposure to herbicides. 

2.  The existence of end stage renal disease or diabetic 
retinopathy is not demonstrated in service or thereafter.  

3.  There is no showing of diabetes mellitus; coronary artery 
disease with angina, congestive heart failure, and residuals 
of a myocardial infarction; erectile dysfunction; peripheral 
neuropathy of the upper or lower extremities; or hypertension 
and hypertensive heart disease, either in service or for many 
years following the veteran's discharge from service.  

4.  No competent evidence links the veteran's diabetes 
mellitus; coronary artery disease with angina, congestive 
heart failure, and residuals of a myocardial infarction; 
erectile dysfunction; peripheral neuropathy of the upper or 
lower extremities; or hypertension and hypertensive heart 
disease, to his period of military service or any event 
thereof, including his application of herbicides for weed 
control on a golf course during service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, to include as due to herbicide exposure, nor may it 
be presumed to have been incurred in military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326 (2006).

2.  Coronary artery disease and angina, congestive heart 
failure, and residuals of a myocardial infarction were not 
neither incurred in nor aggravated by service, nor is any 
secondary to diabetes mellitus, nor may any presumed to have 
been incurred in military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 
(2006).

3.  Diabetic retinopathy was neither incurred in nor 
aggravated by service, nor is it secondary to diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 3.326 (2006).

4.  Erectile dysfunction was neither incurred in nor 
aggravated by service, nor is it secondary to diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.303, 3.326 
(2006).

5.  End stage renal disease was neither incurred in nor 
aggravated by service, nor is it secondary to diabetes 
mellitus, nor may it be presumed to have been incurred in 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2006).

6.  Peripheral neuropathy of the upper extremities was 
neither incurred in nor aggravated by service, nor is it 
secondary to diabetes mellitus, nor may it be presumed to 
have been incurred in military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 
(2006).

7.  Peripheral neuropathy of the lower extremities was 
neither incurred in nor aggravated by service, nor is it 
secondary to diabetes mellitus, nor may it be presumed to 
have been incurred in military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 
(2006).

8.  Hypertension and hypertensive heart disease were neither 
incurred in nor aggravated by service, nor is either 
secondary to diabetes mellitus, nor may either be presumed to 
have been incurred in military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was remanded by the Board in May 
2006.  All of the actions previously sought by the Board 
through its prior development request appear to have been 
completed in full as directed, and neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for him was provided initially in the RO's 
letter of August 2002 and in various, subsequently dated 
items of correspondence from the RO and AMC.  The veteran was 
thereby notified that he should submit all pertinent evidence 
in his possession.  Notice pursuant to Dingess/Hartman was 
furnished to the veteran by the AMC through its letter of May 
2006.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, VCAA notice was not provided to the veteran as 
to each issue prior to its initial RO adjudication; however, 
it is evident that each claim was readjudicated by VA after 
full VCAA notice was furnished, including that pertaining to 
Dingess-Hartman.  See Supplemental Statement of the Case 
(SSOC) issued in November 2006; Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of a notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity); see also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record contains extensive examination and treatment 
reports compiled by VA.  The record also reflects that 
multiple VA medical examinations have been afforded the 
veteran during the course of the instant appeal with respect 
to one or more of the disabilities herein at issue.  Those 
examinations were comprehensive in scope and productive of 
detailed clinical findings.  Inasmuch as there is ample 
competent evidence of record to render an appellate decision, 
there is no duty to provide any other examination or to 
obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As held below, he has not submitted any 
competent evidence that any of his diseases may be associated 
with an event in service, to include applying herbicides for 
weed control on a golf course during service.  Accordingly, 
it is found VA has satisfied its duties under the VCAA.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and any chronic disease, 
such as diabetes mellitus or cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  As well, notice is taken 
that, effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended in order to implement the holding in Allen, supra.  
See 71 Fed. Reg. 52744 (2006).  Such amendment essentially 
codifies Allen with language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  Remand to permit the RO or AMC to 
review the claims for secondary service connection on the 
basis of the recent change is unnecessary, given the Board's 
conclusion herein that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for the underlying disorder of diabetes mellitus.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  
Service connection may be granted on a presumptive basis for 
Type 2 diabetes mellitus or peripheral neuropathy manifested 
to a compensable degree anytime after service in a veteran 
exposed to an "herbicide agent" as defined in 38 C.F.R. 
§ 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In the case at hand, the veteran served on active duty from 
August 1971 to August 1975.  Service records do not show that 
he had actual service in the Republic of Vietnam, nor does he 
so allege or otherwise aver that he is entitled to a 
presumption of inservice herbicide exposure on the basis of 
Vietnam service.  His military occupational specialty was a 
pavements maintenance specialist, and he alleges dioxin 
exposure through occupational application of herbicides for 
weed control on a golf course.  As a matter of law, the 
veteran is not entitled to the presumptions set forth in 38 
C.F.R. §§ 3.307 and 3.309 regarding diseases related to 
exposure to herbicides.

Allegations are advanced by the veteran, to the effect, that 
he was exposed to one or more herbicides containing dioxin 
during the performance of his duties as a golf course 
groundskeeper at Hickam Air Force Base in Hawaii, spraying 
weed killers on the golf course grounds and on fence lines.  
In July 2003, he testified to having no knowledge that Agent 
Orange was stored at Hickham Air Force Base, but recalled use 
of some herbicides while taking care of the golf course.  At 
that time, he stated his duties were primarily as a pavement 
maintenance specialist repairing roads and runways.  He did 
not intend to claim his diabetes was related to Agent Orange 
exposure.  In a statement received in April 2004, he reported 
pouring, spraying and breathing chemicals used to control 
weeds off the golf course and around the fence line.  They 
had used "strong chemicals" to kill weeds and heavy brush.  
In a statement received in October 2004, he again reiterated 
using weed killers containing dioxin in the performance of 
his duties as a groundskeeper.  In a statement received in 
May 2006, he contended that the weed killer was held in ten 
gallon drums, and that, on one occasion in October 1973 while 
moving one such drum, the handle broke away and he was 
splashed on his chest and right leg with its contents.  It is 
also indicated by the veteran that he read the labelling on 
one of the ten gallon drums, noting that a grey can contained 
"97 to 100 percent of di[o]xin."  At times, the chemical 
would blow back into his face while spraying.  He would 
fertilize and spray herbicides approximately every three 
months.

In an attempt to confirm his inservice herbicide exposure and 
its effects, the veteran presents documentation from the 
Department of Defense (DoD) indicating that herbicides were 
utilized in Kauai, Hawaii, at various times from June 1967 to 
February 1968 and in or near Hilo, Hawaii, from December 1966 
to January 1967.  He also submits materials utilized by the 
Air Force in controlling weeds and regulating plant growth, 
May 2003 correspondence from a Congressman to the Secretary 
of Defense requesting more data about the military's use of 
herbicides outside of Vietnam, and a variety of articles from 
medical and non-medical sources as to the occurrence of 
herbicide exposure and its adverse effects.  

Of that evidence, the DoD document indicates that herbicides, 
including Agent Orange, were used in Hawaii from late 1966 to 
early 1968.  It is plainly evident that the veteran did not 
enter onto active duty until August 1971, more than three 
years after the documented use of Agent Orange and other 
herbicides in Hawaii.

A report entitled Operation Ranch Hand, Herbicides in 
Southeast Asia, noted that the herbicides used were common 
agricultural chemicals in wide use in the United States and 
other countries.  The most common ingredients in the 
herbicide mixtures were 2,4-D 4 and 2,4,5-T, phenoxy 
herbicides that acted as growth regulators and caused 
destructive proliferation of tissues in plants during the 
active stage of growth.  Another plant growth regulator used 
was picloram.  Cacodylic compound, an organic arsenic 
compound, killed crops by causing them to dry out.  Various 
mixtures of these herbicides arrived in Vietnam in 
distinctive color-coded drums, the origin of the names 
"Agent Orange," "Agent Blue," "Agent White," etc.  It 
was noted that the primary focus of the continuing 
controversy over human health effects involved a dioxin 
impurity created as a byproduct in the manufacturing process 
of 2,4,5-T, one of the two herbicides in Agent Orange.  
2,4,5-T had been present in the parts-per-million range in 
Agent Orange.  The domestic use of 2,4,5-T was for 
agricultural purposes, on lawns and turf, along rights-of-
way, on private forests, to kill aquatic plants, etc.  It was 
noted that probably very few people in the United States in 
the 1960's escaped exposure to 2,4,5-T.  It was further noted 
that 2,4-D was an active ingredient in many common lawn weed 
killers still used.  In April 1970, the U.S. banned use of 
2,4,5-T in the United States, except for carefully controlled 
use on non-cropland such as ranges and pastures, due to 
concerns of malformed offspring in mice exposed to relatively 
high doses.  The military halted all spraying of Agent Orange 
in April 1970, and all existing stocks of the substitute 
defoliant Agent White ceased to exist in May 1970.  An April 
1975 executive order renounced the first use of herbicides 
except for vegetation control in and immediately around U.S. 
bases.

An article from Diabetes Journal noted that dioxin was a 
general term to describe a family of compounds known as 
chlorinated dibenzo-p-dioxins.  The major sources of dioxin 
in the general population were from diet through 
bioaccumulation up the food chain.  Dioxin is highly 
persistent in the environment, the most toxic form 2,3,7,8-
tetrachlorodibenzo-p-dioxins (TCDD) that did not occur 
naturally or intentionally manufactured by industry except in 
small amounts for research purposes.  The major source of 
TCDD in the environment was incinerators that burned 
chlorinated wastes.  Exposure to high concentrations of TCDD 
may induce long-term alterations in glucose metabolism.  Skin 
effects for people exposed to high doses of TCDD included 
chloracne, skin rashes, discoloration or excessive body hair.

Articles from the National Institute of Environmental Health 
Sciences (NIEHS) state that dioxin is a common name used to 
refer to the chemical TCDD.  In addition to the dioxin itself 
there are other compounds, such as polychlorinated 
dibenzodioxins (PCDDs), polychlorinated dibenzofurans (PCDFs) 
and some polychlorinated biphenyls (PCB's), that have similar 
structures and activity as dioxins.  They were commonly 
referred to as dioxin-like compounds or "dioxins."  These 
were chemicals that had no useful commercial usefulness by 
themselves, but were formed during combustion processes and 
during manufacturing processes such as herbicide manufacture.  
Dioxin was a contaminant of the herbicide Agent Orange.  
People were constantly exposed to dioxins present in low 
levels of environmental contaminants in food that were slowly 
removed from the body and accumulated in fatty tissue.  
Studies showed that dioxin exposure at high levels led to an 
increase in cancer, reproductive and developmental problems, 
increased heart disease and increased diabetes.  Studies 
showed an elevation in diabetes exposed to dioxin 
contaminated Agent Orange 

The veteran also submitted a DoD publication entitled WEED 
CONTROL AND PLANT GROWTH REGULATION speaking to the uses, 
characteristics and hazards of herbicide use.  Notably, it 
was noted that containers of all commercial herbicides stated 
the amount of active phytotoxic chemicals contained in the 
particular product, expressed in pounds per gallon for 
liquids and in percentage of active ingredient, acid 
equivalent or phenol equivalent for granules and powders.  
Acid equivalent was commonly used to express the active 
chemical in herbicides derived from acids such as in 
dicambia; 2, 4-D; glyphosate; and picloram.  Phenal 
equivalent was used to express the active chemical in 
dinitrophenol derivatives.  It was noted that nearly all 
herbicides were potentially dangerous in one way or another, 
but not likely to cause injury if used properly and 
recommended precautions were observed.  Poisoning by skin 
absorption or inhalation was possible with a greater danger 
from the concentrated material than danger from diluted spray 
solution or suspension.  For most herbicides, washing the 
hands and face with soap and water after handling was 
sufficient protection with prolonged contact being more 
dangerous than short exposures.

Other than the veteran's own testimony, both oral and 
written, the record is devoid of evidence indicating that he 
in fact was exposed to herbicides.  His report of applying 
herbicides for weed control for purposes of maintaining the 
grounds of a golf course are credible, particularly as the 
statement was made in an off-hand reference during a July 
2003 RO hearing.  At that time, he did not appear to think 
much of his level of exposure.  His later statements 
regarding having a concentrated form of herbicide splash on 
his chest and right leg and that he noticed labeling of one 
drum as containing "97 to 100 percent dioxin" is not 
credible.  As indicated by the DoD regulations submitted by 
the veteran, the containers of commercial herbicides were 
expressed in pounds per gallon for liquid forms.  Per the 
documents submitted by the appellant himself, dioxin is the 
common name used to refer to the chemical compound TCDD or 
dioxin-like compounds.  Dioxins were not intentionally 
manufactured, but were a byproduct of manufacturing 
herbicides.  The dioxin impurity of most concern, 2,4,5-T 
found in Agent Orange, was present in the parts-per-million 
range.  The veteran's version that the liquid form of 
exposure claimed as labeled as "97 to 100 percent di[o]xin" 
is not supported and insupportable.

Thus, the veteran's report of spraying commercial herbicides 
for weed control at a golf course is deemed credible.  Per 
the documents submitted by himself, such usage was unlikely 
to cause injury if used properly.  Proper washing of the 
hands with face and soap was reported a sufficient protection 
against a short term exposure to the skin.  However, his 
report of exposure to a near 100 percent solution of 
"dioxin" is not credible and rejected.  Thus, the credible 
evidence only shows his exposure to commonly used commercial 
herbicides for maintenance of the golf course grounds every 
three months.

The veteran's service medical records in no way corroborate 
his assertions of a toxic exposure to an herbicide agent, 
such as poisoning by skin absorption or inhalation.  Service 
medical records likewise fail to document any chronic 
disorder involving diabetes mellitus, coronary artery 
disease, angina pectoris, congestive heart failure, residuals 
of a myocardial infarction, diabetic retinopathy, erectile 
dysfunction, end stage renal disease, peripheral neuropathy 
of the upper or lower extremities, hypertension, or 
hypertensive heart disease.  

At the time of the veteran's entrance onto active duty, none 
of the disorders herein at issue was noted, although the 
veteran reported having had scarlet fever at the age of 12 
years, but without sequelae, as well as leg cramps.  In 
September 1971, the veteran sought medical assistance due to 
dyspnea on moderate exertion in association with a pounding 
heart and he was referred for a cardiology consultation to 
rule out organic (rheumatic) heart disease.  Findings 
therefrom, including a normal electrocardiogram with early 
repolarization, yielded an impression of shortness of breath, 
secondary to a hyperventilation syndrome, retainable in 
service.  A period of hospitalization followed in late 
September 1971 for treatment of an upper respiratory 
infection, with there being noted to be a single, elevated 
blood pressure reading of 130/90.  

Medical clearance for dental care was sought in March 1973, 
based on a reported history of rheumatic fever at the age of 
11 years, without recurrence.  Examination disclosed no 
evidence of rheumatic heart disease; the clinical impression 
was of exogenous obesity.  An electrocardiogram in late March 
1973 was interpreted to be probably normal, with minor 
arrhythmia and sinus arrhythmia, voltage for left ventricular 
hypertrophy, and NS-ST changes, perhaps secondary to 
repolarization.  In April 1973, the veteran was referred for 
diet therapy and during such consultation, the therapist was 
advised by the veteran of his family history of diabetes 
mellitus, although there was no notation that the veteran 
himself was suffering therefrom.  When seen for dental care 
in March 1974, and again in March 1975, the veteran reported 
a history of an episode of rheumatic fever at the age of 12 
years, without complications.  

On a separation medical examination in August 1975, no 
indicia of the claimed disorders were identified clinically 
or by laboratory testing.  On an initial chest X-ray, there 
was noted to be an increase in the transverse diameter of the 
heart shadow and the examining radiologist requested a repeat 
study, to include a left lateral projection and posterior-
anterior view.  The second chest film showed the cardiac 
silhouette to be within normal limits and the cardiothoracic 
ratio to be 14.5/30.3.  

There is no showing by medical evidence of diabetes mellitus, 
coronary artery disease with angina pectoris, congestive 
heart failure, residuals of a myocardial infarction, diabetic 
retinopathy, erectile dysfunction, end stage renal disease, 
peripheral neuropathy of the upper or lower extremities, 
hypertension, or hypertensive heart disease during the one-
year period immediately following the veteran's discharge 
from service in August 1975.  Moreover, the existence of end 
stage renal disease or diabetic retinopathy is not thereafter 
demonstrated by medical finding, diagnosis, or opinion.  On 
an abdominal ultrasound performed by VA in December 2003, 
only a possibility of the existence of a left renal lesion 
was raised, and a computed axial tomography of the abdomen in 
January 2004 failed to confirm the presence of any renal 
lesion.  It, too, is noted that it was the specific finding 
of the physician who performed a VA medical examination in 
July 2004 that end stage renal disease was not, and never had 
been, present.  On that basis, a grant of service connection 
is not warranted for either end stage renal disease or 
diabetic retinopathy.  See Hickson, supra.  

While there is a showing of current disability with respect 
to each of the other disabilities at issue, beginning in or 
after 1999, competent evidence of a nexus between any of 
those disabilities and the veteran's period of military 
service is absent.  There is no competent evidence that 
either explicitly or implicitly links any currently shown 
disorder of the veteran to his period of military service 
from August 1971 to August 1975, or any event thereof.  See 
Hickson, supra.  The literature of record suggests a possible 
link to high concentrations of TCDD or herbicide exposures to 
diabetes mellitus, but not to common application of 
commercial fertilizers and herbicides used for normal 
maintenance purposes every three months.  A physician 
conducting a VA medical examination in August 2003 concluded 
that it was less likely than not that the veteran's current 
heart disorders, including coronary artery disease, 
myocardial infarction in 1999, angina pectoris, and 
congestive heart failure, were related to his period of 
military service or findings shown on a medical examination 
at the time of his separation from service in 1975.  Such 
physician upon a review of the inservice data specifically 
found there to be no evidence of cardiac disease on chest X-
ray or electrocardiogram in 1975.  

The veteran's own personal opinions as to existence of 
disability, the date of onset of any of the disorders in 
question, or the existence of a nexus between any currently 
shown disability and his military service are not competent 
evidence.  That is, the veteran, as a lay person untrained in 
the field of medical diagnostics and etiologies, is 
incompetent to offer an opinion that requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Inasmuch as the record does not support a grant of service 
connection for diabetes mellitus, those claims for secondary 
service connection for multiple disorders, secondary to 
diabetes mellitus, must fail.  The Board does not therefore 
reach or otherwise address the Combee question as to whether 
scientific or medical evidence is presented to establish a 
link between herbicide exposure and the onset of these 
claimed disabilities.  

In view of the foregoing, and inasmuch as the veteran's 
assertions as to the service incurrence of any the entities 
at issue are uncorroborated, it is determined that a 
preponderance of the evidence is against entitlement to each 
of the benefits sought.  Thus, this appeal must be denied in 
its entirety.


ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.  

Service connection for coronary artery disease with angina, 
congestive heart failure, and residuals of a myocardial 
infarction, to include as secondary to diabetes mellitus, is 
denied.

Service connection for diabetic retinopathy, to include as 
secondary to diabetes mellitus, is denied.  

Service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus, is denied.  

Service connection for end stage renal disease, to include as 
secondary to diabetes mellitus, is denied.  

Service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus, is 
denied.  

Service connection for peripheral neuropathy of the lower 
extremities, to include as secondary to diabetes mellitus, is 
denied.  

Service connection for hypertension and hypertensive heart 
disease, to include as secondary to diabetes mellitus, is 
denied.  




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


